internal_revenue_service department of the treasury washington dc contact person telephone number in reference to qeue eo t ggg nov e i n u t l dollar_figure db as b c d e f g x y dear sir or madam is this in response to a ruling_request submitted on your behalf by your authorized representatives you are seeking rulings of the internal on the effects under sec_507 and chapter revenue code hereafter code of a proposed transaction as more fully set forth below x is a_trust that has been recognized as exempt from federal a private income_tax under sec_501 of the code and as foundation described in sec_509 x was created by a and b to honor the memory of d the initial all of whom are now deceased the e and f were the brothers of is the wife of e trustees of x were a current trustees of x are e d and are the children of a and b f and g g and c b over the years the current trustees have operated x ina the cooperative fashion with minimal disagreements however as time approaches where the children of the current trustees assume managerial responsibilities the current trustees anticipate the potential for greater disagreement as each family has divergent charitable interests in order to avoid this anticipated conflict the current trustees propose to divide x in such a way that the family of f will have control_over approximately one-half of the e assets over approximately one-half of the assets control family retain will and the of of x in connection with the proposed division of x’s assets f has y has subsequently been recognized as exempt from federal a private formed y income_tax under sec_501 of the code and as foundation described in sec_509 pursuant to a reorganization agreement executed in connection with the proposed transaction x will transfer approximately fifty in connection with this transfer percent of its assets to y further f involvement with x he designated by e f will be replaced by an individual to trustee resign will will have and no as of x a its intent x will not notify the internal_revenue_service the service of status furthermore at the time the distribution to y is made x will not have committed any flagrant repeated act or wilful and flagrant act or failure to act that could give rise to liability for excise_tax under chapter of the code or failure to act foundation terminate private its to x has no outstanding grants as to which it must exercise x expenditure_responsibility under the assets intends to exercise expenditure_responsibility over the transfer and the next two transferred to succeeding years but not thereafter provided it is satisfied that none of such assets have been used any purpose that would result in tax_liability under sec_4945 of the code y for the year of section code the for of sec_507 of the code provides that the status of an organization as a private fotindation shall be terminated if the organization notifies the secretary or_his_delegate in the manner prescribed to accomplish such termination and tax imposed by section abated under sec_507 regulations the organization pays intent the income c tax the tax the its or of in is sec_507 provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or the a newly created transferee foundation shall reorganization be treated as organization adjustment other not or organization sec_507 of the code imposes a tax on each organization described in sec_507 equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of the foundation of sec_1_507-3 the income_tax regulations hereafter regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 of sec_507 -3 c section or reorganization the regulations provides that for adjustment purposes of organization significant disposition of assets sec_1_507-3 provides that the term significant disposition of assets includes any disposition by a foundation_private foundations which i sec_25 percent or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year other a_ taxable include other shall terms year more one the or to in a sec_1_507-3 of the regulations provides that a sec_507 transfer results in a carryover of certain tax_attributes and characteristics of the transferor foundation to the transferee foundation a private a section transferee the transferor’s aggregate tax_benefit that is attributable to the assets transferred based on just before the transfer however the fair_market_value of assets held and transferred is determined at the time of transfer the transferor’s assets held provides part regulations foundation that of succeeds the the to of of sec_507 sec_1 a for purposes of a transfer of assets described in sec_507 any person who is the transferor foundation shall be treated as such with respect to the transferee foundation regardless of whether the person meets the dollar_figure - two percent limit with respect to the transferee organization at any substantial_contributor with respect to the regulations provides the event code that the of of in a s of or as sec_1_507-3 the regulations provides that a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liahility to the extent that the transferor foundation does not satisfy such liability if sec_1_507-3 a of the regulations provides that except as provided in subparagraph a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such the transfer requirements the requirements of sec_4942 satisfaction of meets transferred counted toward itself extent amount shall the the be to sec_1_507-3 of the regulations provides that except as provided in subparagraph where the transferor had disposed of all of its assets sec_4945 and h shall not apply to the transferee or any expenditure_responsibility grants made by the transferor the transferor with respect to sec_1_507-3 of the regulations provides that unless a the private_foundation gives notice under sec_507 code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status of sec_1_507-4 the regulations provides that private_foundations that make transfers described in sec_507 of the code are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable of sec_4941 of the code imposes a tax on self-dealing foundation between a disqualified_person and a acts of private sec_4942 percent excise_tax on amounts that should have been paid as qualifying distributions during the taxable_year imposes a sec_4942 provides that the distribution means any amount including term that qualifying portion of sl and necessary administrative any contribution to to reasonable accomplish one or more purposes described in sec_170 other than an organization controlled directly or indirectly by the transferor foundation or by one or more disqualified persons with respect to the foundation except as provided in sec_4942 or ii any private_foundation that is not an operating_foundation under sec_4942 except as provided in sec_4942 expenses paid i sec_53_4946-1 of the foundation and similar excise_taxes regulations hereafter also regulations provides that for the purposes of sec_4941 of the code the term disqualified_person does not include any organization described in sec_501 a by sec_4945 of the code imposes an excise_tax on the taxable_expenditures made d provides in part that the term taxable_expenditure means any amount_paid or incurred as a grant to an organization unless such an organization is a public charity described in sec_509 or or is an exempt_operating_foundation as defined in sec_4940 of the code or the private_foundation exercises expenditure_responsibility in accordance with sec_4945 foundation_private section sec_4945 provides that the term taxable_expenditure includes any amount_paid by a private_foundation as a grant to an an organization described in sections organization other than a unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 or sec_4945 provides that expenditure_responsibility means the private_foundation is responsible to all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary or_his_delegate exert relating sec_53_4945-5 of the regulations refers to the rules expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 extent which the the to to sec_53 -5 c of the regulations provides that if a private_foundation makes a grant described in sec_4945 to s a capital a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other require reports from the grantee on the use of the principal and income if any the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years from the grant funds foundation purposes grantor shall the sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 xx its status private_foundation furthermore in this case x will not notify the service of its intent to terminate has represented and warranted that there has not been either repeated acts or failure to act or a willful and flagrant act or failure to act giving rise to liability under chapter the code additionally pursuant to sec_1_507-1 and of the regulations the transfer by x to y of fifty percent of its assets will not constitute either a notification of x’s intent to terminate sec_507 of the code or any willful repeated acts or failures to under act of sec_507 of x approximately fifty percent not terminate x’s status as a private_foundation and will not subject it to the termination_tax imposed by sec_507 of the code the code therefore the transfer by a willful and flagrant act or failure to its assets to foundation_private status y will under act its as of or of a of the total assets of because there will be a transfer of x in excess of twenty-five percent a significant disposition of the assets owned by x as described in sec_507 of the code the transfer will therefore qualify as an adjustment or reorganization under sec_507 of the code and y will succeed to the aggregate tax_benefit of x as to the transferred assets to the extent permitted by sec_1_507-3 of the regulations the transfer will be sec_53_4946-1 of the regulations indicates that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 the code because y is described in sec_501 will not be treated as a disqualified_person for purposes of sec_4941 thus the transfer of assets by x to y will not constitute an act of self-dealing under sec_4941 of the code of additionally since sec_1_507-3 of the regulations to assets exempt_organizations allows a private_foundation to make a sec_507 transfer of it sec_501 including private_foundations without the transfer being taxable_expenditures under sec_4945 of the code the transfer by x of approximately fifty percent will not constitute a taxable_expenditure under sec_4945 of the code furthermore exercise expenditure_responsibility with respect to the assets it transfers to y7 as required by sec_4945 of the code the transfer will not constitute a taxable_expenditure its assets to represented section under since that will has of it x x has represented that it will require reports from y for the year of transfer plus the next two succeeding years as to the use of principal and income from such assets hence x will fulfill its expenditure_responsibility as required by sec_4945 of the code since the payment of the accounting and legal fees incurred to implement necessary administrative expenses such amounts will qualify as a qualifying_distribution as such term is defined in sec_4942 of the code constitutes reasonable transfer and the based on the information submitted and the representations made therein we rule as follows the transfer by x of approximately fifty percent of its assets to y will not terminate the status of x as a private_foundation under sec_507 of the code or subject it to a termination_tax liability under sec_507 of the code of the the assets transfer an adjustment or reorganization under sec_507 of the code so that i the transfer will not be a taxable_expenditure as described in sec_4945 of the code and ii y will succeed to the aggregate tax_benefit of x as to the transferred assets to the extent permitted under sec_1_507-3 of the regulations qualify will as the transfer of assets by x will not be an act of self-dealing and will not subject x or its trustees to any_tax under sec_4941 of the code the reasonable and necessary legal accounting and other expenses_incurred to implement the transfer will constitute qualifying distributions under sec_4942 of xq san a5 the code and will not constitute taxable_expenditures under sec_4945 of the code x may count its transfer to toward satisfaction of its sec_4942 distribution_requirements to the extent that in sec_4942 of the code distributions qualifying described makes y x will have x that before the to exercise responsibility for the transferred assets for the year of the transfer and two succeeding years but not thereafter if it is apparent to of such second succeeding taxable_year neither the principal income from the grant funds nor grant funds has been used for any purpose that would result in tax_liabilities under sec_4945 of the code this any equipment purchased with end ruling is directed only to the that requested it sec_6110 of the code provides that it may not be used or cited as precedent organization because this ruling may help resolve future questions about your exempt status you should keep a copy of this ruling in your permanent records sincerely kenneth j earnest acting chief exempt_organizations technical branch
